Proceeding pursuant to section 298 of the Executive Law to review three orders of the State Human Rights Appeal Board (one as to each petitioner), all dated December 21, 1976, each of which affirmed an order (one as to each petitioner) of the State Division of Human Rights, dated September 25, 1975, dismissing, after an investigation and upon a finding that no probable cause existed, a complaint of an unlawful discriminatory practice, relating to employment, because of sex. *928Determinations confirmed and proceeding dismissed on the merits, without costs or disbursements. There is no indication that the action of the State Human Rights Appeal Board was arbitrary, capricious or characterized by an abuse of discretion. In our view the record on this proceeding demonstrates that the complaints lacked merit (see Pember v New York State Div. of Human Rights, 50 AD2d 903; State Div. of Human Rights v Buffalo Auto Glass Co., 42 AD2d 678). Martuscello, J. P., Latham, Shapiro and O’Connor, JJ., concur.